DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A preliminary Amendment was filed on 08/19/2020 whereby claims 1-20 are cancelled and claims 21-44 added.  Claims 21-44 are currently pending in the instant Application.

Allowable Subject Matter
Claims 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach a mask system having the combined features of claim 21 including an interface with mouth cushion, nasal cushion, the mouth cushion and nasal cushion shaped to form a sealing surface comprising both the mouth-sealing surface and the nose-sealing surface, a portion of the continuous sealing surface being continuous and not distinct between part of the nose-sealing surface that contacts the patient between the mouth and the nares and part of the mouth-sealing surface that contacts the patient between the mouth and the nares when the patient interface is worn by the patient. Ho et al., US 2007/0125385 discloses a mask with mouth and nasal cushions, with face-contacting portions of the mouth and nasal cushions between the mouth and nares, however the mouth and nasal cushions do not form a continuous sealing surface with a continuous, non-distinct portion.  Rather, in Ho the mouth-sealing surface and nose-sealing surface are separate and distinct and the portion there-between comprises an apparent corner in all embodiments thereof. It is noted that the condition of being continuous and not distinct as claimed is interpreted herein in light of the instant Disclosure, particularly Paragraph 131 and Figures 129-131, to require an absence of ridges and undulations.  It would not have been obvious to modify Ho to comprise a continuous surface as claimed as teaching to do so is absent in the art.   Claim 44 is drawn to a mask system including an interface with mouth cushion, nasal cushion, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773